Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 1- 14, 33-38 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach, 

Regarding Claim 1,
 MIN WANG ( NPL Doc.: “EFFICIENT CODINIG MODULATION AND SEAMLESS RATE ADAPTATION FOR VISIBLE LIGHT COMMUNICATIONS ,” April 2015, IEEE Wireless Communications, Visible light Communications, Pages 86-90) teaches A wireless optical communication method ( Figures 1 and  3 ) (Figures 1 and  3 - Receiver) , the method comprising: receiving a data frame sent by a second device (Figure 3- Data symbols, Page 89- Col. 1 – ARC Mapping ) ; obtaining coded symbols ( Page 89- ANALOG RATELESS CODES ) , lengths of source symbols( Page 89- “…weight set with length L) , a quantity of source symbols ( Page 91- MAPPING MATRIX CONSTRUCTION) , degree information of the source symbols ( Page 91,Col.1 -  MAPPING MATRIX CONSTRUCTION-“…the degrees of these L bit nodes…”) , 
 Analogous art , Luby ( USPUB 20120099593) teaches index information of the source symbols based on the data frame( Paragraphs [0130-0131]) , but  both prior art does not teach  or suggest the limitations : “wherein the degree information of the source symbols indicates a quantity of source symbols comprised in each source symbol group that participates in coding processing, and the index information of the source symbols indicates indexes of the source symbols comprised in each source symbol group that participates in the coding processing; 
determining a mapping relationship between the source symbols and the coded symbols based on the lengths of the source symbols, the quantity of the source symbols, the degree information of the source symbols, and the index information of the source symbols; and
 determining the source symbols based on the mapping relationship, the coded symbols, and a rateless decoding algorithm.”

Regarding Claim 8,
 MIN WANG ( NPL Doc.: “EFFICIENT CODINIG MODULATION AND SEAMLESS RATE ADAPTATION FOR VISIBLE LIGHT COMMUNICATIONS ,” April 2015, IEEE Wireless Communications, Visible light Communications, Pages 86-90) teaches A wireless optical communication method ( Figures 1 and  3 )  (Figures 1 and  3 - Transmitter) , the method comprising: obtaining source symbol (Figure 3- Data symbols, Page 89- Col. 1 – ARC Mapping ) ; obtaining coded symbols ( Page 89- ANALOG RATELESS CODES ) , lengths of the source symbols ( Page 89- “…weight set with length L) , and a quantity of source symbols ( Page 91- MAPPING MATRIX CONSTRUCTION) ; generating coded symbols ( Page 88, Col. 2 – “…At the receiver side, the modulation symbols are accumulated for demodulation and decoding.The ARC decoder starts the first decoding attempt using K0 received symbols. If decoding fails, the ARC decoder will wait for another KΔ symbols and start a second decoding attempt using a total of K0 + KΔ symbols. …”), degree information of the source symbols ( Page 91,Col.1 -  MAPPING MATRIX CONSTRUCTION-“…the degrees of these L bit nodes…”) , 
 Analogous art , Luby ( USPUB 20120099593) teaches and index information of the source symbols based on the source symbols( Paragraphs [0130-0131])  and a rateless coding algorithm ( Paragraph [0034]) , but  both prior art does not teach  or suggest the limitations : “wherein the degree information of the source symbols indicates a quantity of source symbols comprised in each source symbol group that participates in coding processing, and the index information of the source symbols indicates indexes of the source symbols comprised in each source symbol group that participates in the coding processing; and generating a data frame based on the coded symbols, the lengths of the source symbols, the quantity of source symbols, the degree information of the source symbols, and the index information of the source symbols, and sending the data frame to a first device.”



Regarding Claim 33,
 MIN WANG ( NPL Doc.: “EFFICIENT CODINIG MODULATION AND SEAMLESS RATE ADAPTATION FOR VISIBLE LIGHT COMMUNICATIONS ,” April 2015, IEEE Wireless Communications, Visible light Communications, Pages 86-90)  teaches A first device (Figures 1 and  3 - Receiver), comprising: cause the first device to: receive a data frame sent by a second device(Figure 3- Data symbols, Page 89- Col. 1 – ARC Mapping ); obtain coded symbols( Page 89- ANALOG RATELESS CODES ), lengths of source symbols( Page 89- “…weight set with length L), a quantity of the source symbols( Page 91- MAPPING MATRIX CONSTRUCTION), degree information of the source symbols ( Page 91,Col.1 -  MAPPING MATRIX CONSTRUCTION-“…the degrees of these L bit nodes…”), 
Analogous art , Luby ( USPUB 20120099593) a processor( Paragraphs [0160],[0164][0168]); and a memory configured to store computer readable instructions that( Paragraphs [0139],[0169][0172]), when executed by the processor ( Paragraphs [0160],[0164][0168]) , index information of the source symbols based on the data frame( Paragraphs [0130-0131]),but  both prior art does not teach  or suggest the limitations : “wherein the degree information of the source symbols indicates a quantity of the source symbols comprised in each source symbol group that participates in coding processing, and the index information of the source symbols indicates indexes of the source symbols comprised in each source symbol group that participates in the coding processing; determining a mapping relationship between the source symbols and the coded symbols based on the lengths of the source symbols, the quantity of the source symbols, the degree information of the source symbols, and the index information of the source symbols; and determining the source symbols based on the mapping relationship, the coded symbols, and a rateless decoding algorithm.”

Regarding Claim 36,
MIN WANG ( NPL Doc.: “EFFICIENT CODINIG MODULATION AND SEAMLESS RATE ADAPTATION FOR VISIBLE LIGHT COMMUNICATIONS ,” April 2015, IEEE Wireless Communications, Visible light Communications, Pages 86-90) teaches A second  device(Figures 1 and  3 - Transmitter), comprising: cause the second device to: obtain source symbols(Figure 3- Data symbols, Page 89- Col. 1 – ARC Mapping ), lengths of the source symbols( Page 89- “…weight set with length L), and a quantity of the source symbols( Page 91- MAPPING MATRIX CONSTRUCTION); generate coded symbols( Page 88, Col. 2 – “…At the receiver side, the modulation symbols are accumulated for demodulation and decoding.The ARC decoder starts the first decoding attempt using K0 received symbols. If decoding fails, the ARC decoder will wait for another KΔ symbols and start a second decoding attempt using a total of K0 + KΔ symbols. …”), degree information of the source symbols( Page 91,Col.1 -  MAPPING MATRIX CONSTRUCTION-“…the degrees of these L bit nodes…”), 
Analogous art , Luby ( USPUB 20120099593) a processor( Paragraphs [0160],[0164][0168]); and a memory configured to store computer readable instructions that( Paragraphs [0139],[0169][0172]), when executed by the processor( Paragraphs [0160],[0164][0168]), index information of the source symbols ( Paragraphs [0130-0131]) based on the source symbols and a rateless coding algorithm( Paragraph [0034]), but  both prior art does not teach  or suggest the limitations : “wherein the degree information of the source symbols indicates a quantity of the source symbols comprised in each source symbol group that participates in coding processing, and the index information of the source symbols indicates indexes of the source symbols comprised in each source symbol group that participates in the coding processing; and generate a data frame based on the coded symbols, the lengths of the source symbols, the quantity of the source symbols, the degree information of the source symbols, and the index information of the source symbols, and sending the data frame to a first device.”


The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637